DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (compounds) and the compound of claim 6 in the reply filed on 7 March, 2022 and the phone call with Laura Labeots, applicant’s representative, without traverse on 5 April, 2022 is acknowledged.

Claims Status
Claims 1-19 are pending.
Claims 8, 9, and 11-19 have been withdrawn from consideration due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau et al (US 20160068557) in view of Fadzen et al (JACS (2017) 139(44) p15628-15631, cited by applicants).

Applicants are claiming a platinum(IV) prodrug attached via (an) optional linker(s) to one or two perfluoroaryl peptides.  Perfluoroaryl peptides are interpreted as a peptide with a perfluorinated aryl group (i.e. all hydrogens on the ring replaced with fluorine).
Bilodeau et al discuss platinum(IV) drugs with a reactive group for binding to other biomolecules (abstract).  These are platinum oxide molecules, which are attached via a urethane or ester linkage to a variety of compounds, such as alkyls, and is attached on the other side via either an ester or urethane linkage to a reactive moiety (paragraph 11).  A specific example is compound 7 (paragraph 164), with the structure 
    PNG
    media_image1.png
    423
    211
    media_image1.png
    Greyscale
.  Of all the compounds tested, this gave one of the best responses in vivo (table 2, paragraph 281).  However, every compound explicitly described that was designed to react with an amine was connected via a 4 carbon linker (succinimide or propyl thiocyanate, note compounds 23-25 and 27 (paragraph 165).  Butyl alkyl groups are explicitly named as an exemplary alkyl group (paragraph 82).  Mention is made of conjugating the compounds to albumin to increase their plasma lifetime (paragraph 64).  Administration can be by a variety of routes, such as the normal intravenous or subcutaneous, or hardcore routes like intracerebral or intracerebroventricular (paragraph 188).  The invention can be used to treat a number of cancers, including brain cancer, glioma, glioblastoma multiforme, and a number of other cancers on either side of the brain (paragraph 213).  Pharmaceutical compositions are discussed, with excipients and carriers (paragraph 173).
The difference between this reference and the instant claims is that this reference does not discuss a perfluoroaryl peptide.
Fadzen et al discuss perfluoroarene based peptide macrocycles to enhance penetration across the blood brain barrier (title).  Analogs of transportan-10 (TP10) improved uptake into brain endothelial cells, and were hypothesized to assist in crossing the blood brain barrier (BBB) (p15628, 2nd column, 3d paragraph).  These derivatives were constructed by substituting two cysteines into the sequence of TP10 and reacting with perfluorobiphenyl:  
    PNG
    media_image2.png
    193
    329
    media_image2.png
    Greyscale
 (fig 1, p15629, 1st column, top of page).  Note the sequence of M13 is identical to applicant’s elected peptide sequence.  This particular sequence proved the best of the ones tested in an in vitro model of the BBB (fig 3, p15629, 2nd column, middle of page).  This was confirmed in an in-vivo model (fig 4, p15630, middle of page).  Among the uses for these compounds is delivery of therapeutics to the brain to treat tumors (p15628, 1st column, 1st paragraph).  This reference discusses peptide-perfluoroaryl conjugates to penetrate the blood brain barrier for treating brain cancers.
Therefore, it would be obvious to conjugate the peptide of Fadzen et al to the platinum compounds of Bilodeau et al to increase penetration of the BBB to treat the brain cancers described by Bilodeau et al and avoid the direct administration to the brain described by Bilodeau et al.  As Fadzen et al explicitly mentions bringing therapeutics across the BBB to treat cancers, an artisan in this field would attempt this modification with a reasonable expectation of success.
Blodeau et al discuss platinum(IV) compounds to treat cancer, while Fadzen et al discusses a perfluoroaryl peptide to bring compounds, such as anticancer drugs, across the BBB, rendering obvious their combination.  Thus, the combination of references render obvious claim 1.
Fadzen et al discuss a peptide sequence AGYLLGKINLKACAALAKKCL, with two cysteines, rendering obvious claim 2.
Bilodeau et al give examples of cisplatin (Cl2NH2Pt(IV)) attached to two axial ligands, rendering obvious claim 3.
Fadzen et al discuss a peptide with a structure 
    PNG
    media_image3.png
    122
    416
    media_image3.png
    Greyscale
, rendering obvious claims 4 and 5.
Many of the examples of Bilodeau et al give examples of a cisplatin with an ethyl group attached via a urethane bond, including compound 7, with one of the highest levels of tumor shrinkage in vivo.  This is not considered patentably distinct from the butyl group of the instant claims as a homologous series (MPEP 2144.09), which is supported by the listing of butyl groups as an exemplary embodiment.  Reactive groups for amines described by Bilodeau et al include succinimidyl-NHS esters attached via an ester linkage to the Pt, an obvious variant.  Thus, the combination of references render obvious claims 6 and 7.
Bilodeau et al discuss pharmaceutical compositions with carriers, rendering obvious claim 10.
response to applicant’s arguments
	Applicants argue that Bilodeau et al do not discuss perfluoroaryl peptides and Fadzen et al does not discuss transition metal complexes.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

It is agreed that neither reference cited in the rejection anticipates the claims.  However, this is not a rejection under 35 USC 102, but rather, 35 USC 103.  There is no requirement that all limitations be found in a single reference, so long as the combination renders the claims obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1, 2, 4, 5, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 8,729,286 in view of Fadzen et al (JACS (2017) 139(44) p15628-15631, cited by applicants). 

Competing claim 1 describes a series of platinum(IV) compounds, while claim 17 discusses pharmaceutical compositions comprising excipients and diluents.
The difference between the competing claims and the instant claims is that the competing claims do not discuss a perfluoroaryl peptide.
Fadzen et al discuss perfluoroarene based peptide macrocycles to enhance penetration across the blood brain barrier (title).  Analogs of transportan-10 (TP10) improved uptake into brain endothelial cells, and were hypothesized to assist in crossing the blood brain barrier (BBB) (p15628, 2nd column, 3d paragraph).  These derivatives were constructed by substituting two cysteines into the sequence of TP10 and reacting with perfluorobiphenyl:  
    PNG
    media_image2.png
    193
    329
    media_image2.png
    Greyscale
 (fig 1, p15629, 1st column, top of page).  Note the sequence of M13, which is identical to applicant’s elected peptide sequence.  This particular sequence proved the best of the ones tested in an in vitro model of the BBB (fig 3, p15629, 2nd column, middle of page).  This was confirmed in an in-vivo model (fig 4, p15630, middle of page).  Among the uses for these compounds is delivery of therapeutics to the brain to treat tumors (p15628, 1st column, 1st paragraph).  This reference discusses peptide-perfluoroaryl conjugates to penetrate the blood brain barrier for treating brain cancers.
Therefore, it would be obvious to attach the peptides of Fadzen et al to the platinum compounds of the competing claims to yield the ability to penetrate the BBB.  As Fadzen et al explicitly discusses carrying compounds across, an artisan in this field would attempt this modification with a reasonable expectation of success.
response to applicant’s arguments
Applicants argue that there is no suggestion in the competing patent to consider modification and that the complexes have no reactive site to attach the perfluoroaryl peptides stating that if the compounds are amended to have such a site, they will no longer read on the patent’s claims.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

It is not clear why the suggestion to modify must come from the competing disclosure, esp. as the competing disclosure is not part of the rejection (MPEP 804(II)(B)(2)(a)).  Nor is it clear why the rationale for combination given, which is from Fadzen et al, is improper.
Applicants further argue that the platinum compounds have no reactive site, and that amending them to have one will make them no longer read on by the patent.  The problem with this argument is that the rejection is drawn to what the competing claims render obvious.  A chemist may need to modify the compounds of the competing claims to attach a perfluoroaryl peptide, but if the initial suggestion of the platinum compound is from the competing claims, that is enough (with the secondary reference) to render the instant claims obvious.

second rejection
Claims 1, 2, 4, 5, 7, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,034,862 in view of Fadzen et al (JACS (2017) 139(44) p15628-15631, cited by applicants). 

Competing claim 1 describes a platinum(IV) compound, while claim 2 discusses pharmaceutical compositions comprising excipients and diluents.
The difference between the competing claims and the instant claims is that the competing claims do not discuss a perfluoroaryl peptide.
Fadzen et al discuss perfluoroarene based peptide macrocycles to enhance penetration across the blood brain barrier (title).  Analogs of transportan-10 (TP10) improved uptake into brain endothelial cells, and were hypothesized to assist in crossing the blood brain barrier (BBB) (p15628, 2nd column, 3d paragraph).  These derivatives were constructed by substituting two cysteines into the sequence of TP10 and reacting with perfluorobiphenyl:  
    PNG
    media_image2.png
    193
    329
    media_image2.png
    Greyscale
 (fig 1, p15629, 1st column, top of page).  Note the sequence of M13, which is identical to applicant’s elected peptide sequence.  This particular sequence proved the best of the ones tested in an in vitro model of the BBB (fig 3, p15629, 2nd column, middle of page).  This was confirmed in an in-vivo model (fig 4, p15630, middle of page).  Among the uses for these compounds is delivery of therapeutics to the brain to treat tumors (p15628, 1st column, 1st paragraph).  This reference discusses peptide-perfluoroaryl conjugates to penetrate the blood brain barrier for treating brain cancers.
Therefore, it would be obvious to attach the peptides of Fadzen et al to the platinum compounds of the competing claims to yield the ability to penetrate the BBB.  As Fadzen et al explicitly discusses carrying compounds across, an artisan in this field would attempt this modification with a reasonable expectation of success.
response to applicant’s arguments
Applicants argue that there is no suggestion in the competing patent to consider modification and that the complexes have no reactive site to attach the perfluoroaryl peptides stating that if the compounds are amended to have such a site, they will no longer read on the patent’s claims.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

It is not clear why the suggestion to modify must come from the competing disclosure, esp. as the competing disclosure is not part of the rejection (MPEP 804(II)(B)(2)(a)).  Nor is it clear why the rationale for combination given, which is from Fadzen et al, is improper.
Applicants further argue that the platinum compounds have no reactive site, and that amending them to have one will make them no longer read on by the patent.  The problem with this argument is that the rejection is drawn to what the competing claims render obvious.  A chemist may need to modify the compounds of the competing claims to attach a perfluoroaryl peptide, but if the initial suggestion of the platinum compound is from the competing claims, that is enough (with the secondary reference) to render the instant claims obvious.

third rejection
Claims 1, 2, 4, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,203,608 in view of Fadzen et al (JACS (2017) 139(44) p15628-15631, cited by applicants). 

Competing claim 1 describes a genus of platinum(IV) compounds.
The difference between the competing claims and the instant claims is that the competing claims do not discuss a perfluoroaryl peptide.
Fadzen et al discuss perfluoroarene based peptide macrocycles to enhance penetration across the blood brain barrier (title).  Analogs of transportan-10 (TP10) improved uptake into brain endothelial cells, and were hypothesized to assist in crossing the blood brain barrier (BBB) (p15628, 2nd column, 3d paragraph).  These derivatives were constructed by substituting two cysteines into the sequence of TP10 and reacting with perfluorobiphenyl:  
    PNG
    media_image2.png
    193
    329
    media_image2.png
    Greyscale
 (fig 1, p15629, 1st column, top of page).  Note the sequence of M13, which is identical to applicant’s elected peptide sequence.  This particular sequence proved the best of the ones tested in an in vitro model of the BBB (fig 3, p15629, 2nd column, middle of page).  This was confirmed in an in-vivo model (fig 4, p15630, middle of page).  Among the uses for these compounds is delivery of therapeutics to the brain to treat tumors (p15628, 1st column, 1st paragraph).  This reference discusses peptide-perfluoroaryl conjugates to penetrate the blood brain barrier for treating brain cancers.
Therefore, it would be obvious to attach the peptides of Fadzen et al to the platinum compounds of the competing claims to yield the ability to penetrate the BBB.  As Fadzen et al explicitly discusses carrying compounds across, an artisan in this field would attempt this modification with a reasonable expectation of success.
response to applicant’s arguments
Applicants argue that there is no suggestion in the competing patent to consider modification and that the complexes have no reactive site to attach the perfluoroaryl peptides stating that if the compounds are amended to have such a site, they will no longer read on the patent’s claims.
Applicant's arguments filed 14 July, 2022 have been fully considered but they are not persuasive.

It is not clear why the suggestion to modify must come from the competing disclosure, esp. as the competing disclosure is not part of the rejection (MPEP 804(II)(B)(2)(a)).  Nor is it clear why the rationale for combination given, which is from Fadzen et al, is improper.
Applicants further argue that the platinum compounds have no reactive site, and that amending them to have one will make them no longer read on by the patent.  The problem with this argument is that the rejection is drawn to what the competing claims render obvious.  A chemist may need to modify the compounds of the competing claims to attach a perfluoroaryl peptide, but if the initial suggestion of the platinum compound is from the competing claims, that is enough (with the secondary reference) to render the instant claims obvious.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658